Voto disidente del
Juez Asociado Señor Díaz Cruz al que se une el Juez Asociado Señor Irizarry Yunqué.
Disiento, por entender que al otorgarse por este Tribunal, a la moción de reconsideración ante la Comisión Industrial, el valor y energía de requisito jurisdiccional(1) su notificación al abogado de la parte contraria, y no a éste es no sólo elemento complementario de jurisdicción en revi-sión, sino esencia del debido proceso y así lo tiene declarado este Tribunal en Berríos v. Comisión de Minería, 102 D.P.R. 228, 230 (1974), al resolver:
Sólo por excepción expresamente autorizada, y aun así con renuencia, puede aceptarse como suficiente la notificación a una parte ignorando a su abogado. Una vez provisto por esta-tuto el recurso de apelación, tanto en lo administrativo como en la litigación civil, es parte del debido proceso de ley y por tanto la notificación al abogado que interviene en represen-tación de persona interesada es indispensable en todas las etapas. Y si la apelación se da sobre cuestiones de derecho únicamente, ¿cómo esperar que la parte que ha contratado un abogado para que proteja sus intereses tenga una percepción informada superior a la del técnico en la ley que le permita tomar una decisión correcta frente a la denegación de su derecho?
La incorporación de la notificación al abogado al debido proceso, quitó todo valor de precedente a Caparra Country Club v. Junta Planificación, 74 D.P.R. 74, 82 y ss. (1952), en su apego al medio de notificación provisto en la Ley de Pla-nificación al “individuo interesado” que aparezca del expe-*634diente. Aquella fue una decisión ritualista (2) y así lo reco-noce su texto a la pág. 84 al decir:
Se podría alegar que, desde el punto de vista de la justicia inmanente y de la conveniencia social, el requisito de notifi-cación exclusiva al abogado ofrece más garantías y mayor protección a los ciudadanos interesados, especialmente en procedimientos administrativos.
Como cuestión de hecho, la interpretación que estamos adop-tando no excluye la posibilidad de que se notifique al abo-gado. Esa debería ser la práctica administrativa de la Junta de Planificación.
La notificación a la parte, —con preterición del abo-gado— fue acto vacío sin consecuencia. Debe, por tanto, desestimarse el recurso del Asegurador, por defecto de noti-ficación. Éste siempre tendrá derecho a solicitar de la Comisión que convierta en final y definitivo el archivo de la apelación de no promoverse en tiempo razonable.

 Rodríguez v. Comisión Industrial, 61 D.P.R. 222 (1942); Amenguar v. Comisión Industrial, 49 D.P.R. 10 (1935); Plaza Ríos v. F. S. E., 110 D.P.R. 727 (1981).


 Disintieron el Juez Presidente Señor Snyder y el Juez Asociado Señor Negrón Fernández.